PRECEDENTIAL


      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                  No. 11-3752
                 _____________

                MARY BURTON,
                        Appellant
                     v.

 TELEFLEX INCORPORATED; TELEFLEX MEDICAL
INCORPORATED; SPECIALIZED MEDICAL DEVICES,
     LLC; EDWARD BOARINI; SEAN O‟NEILL
               ______________

  APPEAL FROM THE UNITED STATES DISTRICT
    COURT FOR THE EASTERN DISTRICT OF
                   PENNSYLVANIA
              (D.C. Civil No. 5:09-cv-2684)
     District Judge: Honorable Edmund V. Ludwig
                    ______________

            Argued September 20, 2012
                ______________




                       1
Before: AMBRO, GREENAWAY, JR., and O‟MALLEY,*
Circuit Judges.

             (Opinion Filed: February 20, 2013)

Nina B. Shapiro, Esq. (Argued)
53 North Duke Street
Suite 201
Lancaster, PA 17602
       Counsel for Appellant Mary Burton

David S. Fryman, Esq. (Argued)
Alexandra Bak-Boychuk, Esq.
Ballard Spahr
1735 Market Street
51st Floor
Philadelphia, PA 19103
       Counsel for Appellees Teleflex, Inc., Teleflex Medical
       Inc., Specialized Medical Devices LLC, Edward
       Boarini, Sean O’Neill
                       ______________

                         OPINION
                      ______________

GREENAWAY, JR., Circuit Judge.




*
 Honorable Kathleen M. O‟Malley, United States Court of
Appeals for the Federal Circuit, sitting by designation.




                              2
       Appellant Mary Burton (“Burton”) alleges that her
employer, Teleflex Inc. (“Teleflex”),1 terminated her
employment in violation of the Age Discrimination in
Employment Act (ADEA), 29 U.S.C. § 621 et seq., and Title
VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §
2000e et seq.      Burton also alleges various state law
discrimination, contract, and tort claims against Teleflex.
Teleflex claims that it did not terminate Burton‟s
employment, but that she in fact resigned her position. The
United States District Court for the Eastern District of
Pennsylvania granted summary judgment in favor of Teleflex
on Burton‟s discrimination claims, finding that Burton had
resigned, and that even if she had not, she could not
demonstrate that Teleflex‟s purported justification for sending
her the letter “accept[ing her] resignation” was pretextual.
The District Court also granted summary judgment to
Teleflex on all of Burton‟s state law claims. Because the
record clearly demonstrates that a dispute of material fact
exists as to whether Burton resigned or was terminated, we
vacate the District Court‟s grant of summary judgment on
Burton‟s discrimination claims and breach of contract claim.
We affirm the grant of summary judgment on Burton‟s claims
for breach of the covenant of good faith and fair dealing,


1
   Unless otherwise specified, our reference to Teleflex
throughout the opinion is a collective reference to all five
Defendants in this case, including Teleflex Inc., Teleflex
Medical Inc., Specialized Medical Devices LLC (collectively,
the “Corporate Defendants”), Edward Boarini, and Sean
O‟Neill.




                              3
wrongful interference     with    contractual   relations,   and
defamation.

                  I.     BACKGROUND

       Burton was the founder of two companies that
manufactured and distributed medical device parts. She
founded HDJ during the 1960‟s and formed Specialized
Medical Devices (“SMD”) in 1993. Burton served as the
companies‟ President, and her son Edward Burton
(“Edward”) was the General Manager and Vice President. By
2006, the companies grew to employ approximately 140
people and generated an annual revenue of $14 million. In
2007, Burton sold HDJ and SMD to Teleflex Inc. After
acquiring the companies, Teleflex discontinued the HDJ
division and incorporated SMD into the Teleflex Medical
OEM business.

        As part of the transaction, Burton and Edward each
entered into a separate two-year long employment agreement
with Teleflex.        Burton‟s employment agreement (the
“Employment Agreement” or “Agreement”) provided that she
could terminate her employment with Teleflex by providing
written notice at least thirty days before her termination
would become effective. This is the only provision regarding
Burton‟s authority to terminate the Agreement. On the other
hand, Teleflex could terminate Burton in one of two ways.
First, it could fire Burton without cause by providing written
notice at least thirty days before her termination would
become effective. Second, Teleflex could fire Burton for
cause, upon written notice.2         Under the Employment
2
  The Employment Agreement defines “cause” as (1) the
failure to perform an obligation under the agreement, after




                              4
Agreement, Burton would be entitled to severance if Teleflex
terminated her without cause.

       Burton, age sixty-seven at the time of the sale, became
Vice President of New Business Development at SMD. Her
duties included directing and supervising the sales department
at SMD, overseeing the customer service of existing
accounts, developing new business, and preparing price
quotations for customers. Burton had performed these same
duties at SMD prior to the sale to Teleflex.

       From the fall of 2007 until the end of her employment
with Teleflex, Burton was supervised by Edward Boarini
(“Boarini”), Senior Vice President and General Manager of
Teleflex Medical OEM. Burton and Boarini had a strained
professional relationship, and communication between the
two was infrequent.3 As Vice President of New Business

notice and an opportunity to cure; (2) conduct that would hold
the Company in disrepute or scandal; (3) failure to follow
lawful directions of the Board; (4) breach of fiduciary duty to
the Company; or (5) gross neglect of the employee‟s duties,
or any act of theft or dishonesty.


3
  Burton traveled frequently as part of her job with Teleflex.
Moreover, Boarini did not work in the same office as Burton.
Both of these factors contributed to their infrequent
interactions. Burton further claims that Boarini excluded her
from business communication and sales meetings, and that he
did not evaluate her performance or prepare a performance
appraisal for her. Although Boarini claims that he had
difficulty communicating with Burton and that she did not




                              5
Development, Burton supervised the sales department for
SMD. However, in February or March 2008, Dave Faris
(“Faris”), a male in his forties, was transferred from another
Teleflex division to be the director of sales for SMD, and the
sales team then began reporting to him instead of Burton.
Boarini acknowledged that “sales leadership . . . was a duty
[of Burton‟s] that was removed.” (App. 504.) Boarini also
told Faris “to work very closely with [Burton]” and to learn
from her. (App. 738; see also App. 373-74, 505.)

       The problems between Burton and Boarini came to a
head on June 3, 2008. That day, the two attended a medical
device trade show in Manhattan. Boarini stated that he
intended to discuss with Burton her lack of communication
and undefined performance objectives. At their depositions,
both parties recounted their version of the conversation.

      Burton testified about the encounter:

      [A]nd I came up to Ed [Boarini] and I said, I
      asked him when he wanted to get together
      because he had talked to me on the phone the
      previous Friday and mentioned that he wanted
      to meet with me.

             So when I got there I went to him and
      asked him when did he want to get together and
      he couldn‟t really even look me in the face. He
      said, Oh, well, he was going to be really busy,

clearly define her performance objectives, it is undisputed
that Boarini never informed Burton of any performance
issues.




                              6
      he had all these customers he had to see, he
      didn‟t have time that day, he didn‟t think he
      would have any time the next day, he was too
      busy, and then he talked about maybe I can give
      you ten minutes or so on Thursday, and I said,
      you know, I made all my appointments to be
      later because I thought you were very specific
      about wanting to get together with me, and he
      was just kind of treating me like I wasn‟t even
      there and he was treating me like a useless old
      woman and just like I wasn‟t there, and he
      couldn‟t come up with any answer. It was like
      what do you mean I want to see you.

              I mean, he just was pretty much just
      trying to get rid of me. And I finally pressed it,
      I said, are you asking for me to resign? Do you
      want me to resign? That‟s what I said to him.
      Do you want me to resign?

              He said, Oh, no, no, we want you here
      for a long time to come and he was like, Oh, no,
      no, that‟s not what I mean at all. We need you.
      We want you for a long time.

             And I don‟t know if too much more
      happened right at that moment, but I started to
      walk away and shortly thereafter he said to me,
      he said, I think you should think about that.

(App. 137.)




                              7
      Boarini‟s testimony was       fairly consistent with
Burton‟s account:

      I had gone there with every intention to try to
      have a dialogue with Mary Burton and
      determine what she wanted to do with the
      business because she had not had any progress
      on her performance objectives or any kind of
      dialogue. And within a few minutes of talking
      to her about setting up a time to have that
      conversation, she resigned. . . .

             She asked me if I wanted her to resign. I
      said, no. Wait. Let‟s talk through this. Let‟s
      have a dialogue. Let‟s understand what we can
      do because we knew — I felt the relationship
      with her was not working to the betterment of
      the business.

              And twice she said, do you want me to
      resign? And I said, no. The third time is when
      I said, maybe you should think about retiring.
      That‟s when she decided to resign.

(App. 185.)

       Despite Boarini testifying that Burton resigned at the
end of their conversation, he acknowledged that Burton never
explicitly said that she was resigning. As Boarini recalled,
the conversation ended when Burton disengaged and walked
away. However, two other Teleflex employees at the trade
show, Faris and Jack Fulton (“Fulton”), claimed that Burton
informed them on June 3, 2008, that she had resigned when




                             8
she returned to the Teleflex booth after her conversation with
Boarini. These two employees then told Boarini that Burton
had resigned. Based on his conversation with Burton, and the
accounts of Faris and Fulton, Boarini determined that Burton
had resigned.

       The next day, Wednesday, Burton met with Faris to
discuss a work-related matter. Burton did not return to
Teleflex‟s booth on Wednesday or Thursday, the latter of
which she claimed was because she was upset about the
conversation with Boarini. On Friday, Burton left on a one-
week vacation that she had scheduled several weeks prior to
the incident with Boarini‟s knowledge and approval.

       It is unclear if Burton had any contact with the office
while she was away on vacation.4 On the day that she was
scheduled to return to work, June 16, 2008, Burton received a
letter from Sean O‟Neill (“O‟Neill”), Vice President of
Global Human Relations for Teleflex Medical, stating that
Teleflex was formally “accept[ing her] resignation.” (App.
211.) Even though Burton was not entitled to severance in
the event that she resigned, the letter stated that Burton would
receive six months‟ severance if she extended the non-
competition and non-solicitation clauses in her Employment

4
  Burton testified at her deposition that she could not recall if
she called the office regarding work while she was away.
However, in her Verified Statement, Burton claimed that she
did call while she was away and that she was told her calls
would not be patched through. Edward Burton‟s deposition
testimony also discussed this happening.




                               9
Agreement. The severance was also conditioned on her
releasing Teleflex from any liability relating to her
employment. O‟Neill later testified that he determined that
Burton had resigned in reliance on Boarini‟s assessment and
the statements from other employees that Burton had told
them she resigned.

      On June 16, 2008, the same day as O‟Neill‟s letter to
Burton, Teleflex sent a letter to its customers stating that
Burton “decided to leave the company to pursue other
opportunities.” (App. 436.) Boarini emailed Teleflex
employees the next day, June 17, 2008, to tell them that
Burton had left the company “to pursue other opportunities.”
(App. 236.)

       Burton claims that she was in disbelief when she
received the letter from O‟Neill, because she did not resign.
Burton reached out to her lawyer, but at no point did she ever
personally contest the letter or her termination with anyone at
Teleflex. All of her communication with Teleflex was
conducted through her lawyer, Michael Jarman.
Additionally, Burton never attempted to return to work.
Instead, through her attorney, Burton tried to negotiate the
terms of her separation from Teleflex. Negotiations broke
down, however, and no agreement was reached.

       Burton‟s employee file at Teleflex reflects that she was
removed from payroll on June 17, 2008. However, in the
space on the form asking the reason for the change in status,
in which “quit without notice,” “retired,” and “resigned” were
all options, none of the corresponding boxes was checked.
Instead, the form was filled out to state that she “[l]eft [the]
co[mpany] to pursue other opportunities.” (App. 433.)
Teleflex does not dispute that Burton never explicitly said to




                              10
Boarini that she was resigning, nor does it dispute that she
never submitted a letter of resignation, despite the
requirement in her Employment Agreement that she do so.

       Following the breakdown of the negotiations, Burton
filed suit in the District Court for the Eastern District of
Pennsylvania alleging several claims against Teleflex: (1)
age discrimination under the ADEA; (2) gender
discrimination under Title VII; (3) age and gender
discrimination under the Pennsylvania Human Relations Act
(PHRA), 43 Pa. Const. Stat. § 951 et seq.; (4) breach of
contract; (5) breach of the covenant of good faith and fair
dealing; (6) wrongful interference with contractual relations;
and (7) defamation.5 Teleflex moved for summary judgment.
On September 29, 2011, the District Court granted summary
judgment in favor of Teleflex on all of Burton‟s claims, in an
order without memorandum opinion. The District Court
issued its Memorandum Opinion on November 2, 2011.
Burton v. Teleflex, No. 09-CV-2684, 2011 WL 5237709 (E.D.
Pa. Nov. 2, 2011).

      On October 6, 2011, Burton filed a timely notice of
appeal from the District Court‟s Order granting Teleflex‟s
motion for summary judgment.



5
  Burton brings her ADEA and Title VII claims against the
Corporate Defendants only, her PHRA claim against all
Defendants, her breach of contract and breach of the duty of
good faith and fair dealing claims against only the Corporate
Defendants, and her wrongful interference with contract and
defamation claims against only Boarini and O‟Neill.




                             11
II.    JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction under 28 U.S.C. §§
1331 and 1367. We have jurisdiction under 28 U.S.C. §
1291. We exercise plenary review over the District Court‟s
grant of summary judgment and apply the same standard that
the District Court would apply. Howley v. Mellon Fin. Corp.,
625 F.3d 788, 792 (3d Cir. 2010). A grant of summary
judgment is appropriate where the moving party has
established “that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a).6 A fact is material if it
might affect the outcome of the suit under the governing law.
Scheidemantle v. Slippery Rock Univ. State Sys. of Higher
Educ., 470 F.3d 535, 538 (3d Cir. 2006).

       Where the defendant is the moving party, the burden is
on the defendant to show that the plaintiff has failed to
establish one or more essential elements of her case. Hugh v.
Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
The reviewing court should view the facts in the light most
favorable to the non-moving party and draw all reasonable
inferences in that party‟s favor. Scheidemantle, 470 F.3d at
538. However, to prevail on a motion for summary judgment,

6
  Federal Rule of Civil Procedure 56 was revised in 2010.
The standard previously set forth in subsection (c) is now
codified as subsection (a). The language of this subsection is
unchanged, except for “one word — genuine „issue‟ bec[ame]
genuine „dispute.‟” Fed. R. Civ. P. 56 advisory committee‟s
note (2010 amend).




                              12
“the non-moving party must present more than a mere
scintilla of evidence; „there must be evidence on which the
jury could reasonably find for the [non-movant].‟” Jakimas v.
Hoffmann-La Roche, Inc., 485 F.3d 770, 777 (3d Cir. 2007)
(alteration in original) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 252 (1986)).

                     III.   ANALYSIS

       Burton argues that the District Court erred in granting
summary judgment to Teleflex. She claims that the District
Court improperly made credibility determinations as to the
evidence before it, did not consider all of Burton‟s evidence,
and gave undue credit to Teleflex‟s version of the facts. The
central issue on appeal is the factual question of whether
Burton resigned from Teleflex or whether she was terminated.
Because we believe there is a genuine dispute as to this
question and believe resolution of that dispute may be
determinative of Burton‟s breach of contract and
discrimination claims, we vacate the grant of summary
judgment on those claims.

       Burton has not demonstrated disputes of material fact
as to her remaining state law claims. As such, summary
judgment was properly granted on her claims for breach of
the duty of good faith and fair dealing, wrongful interference
with contract, and defamation.




                             13
       A.     Age and Gender Discrimination Claims

              1.   Legal Standards for Establishing
              Employment Discrimination


       The ADEA and Title VII prohibit discrimination on
the basis of age and sex, respectively.7 Because Burton has
not provided direct evidence of discrimination, our inquiry
under both statutes is governed by the three-part framework
established in McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802-03 (1973). See Smith v. City of Allentown, 589 F.3d
684, 691 (3d Cir. 2009) (reaffirming the use of the
McDonnell Douglas standard in ADEA cases involving
indirect evidence); Scheidemantle, 470 F.3d at 538-39
(applying McDonnell Douglas standard to Title VII gender
discrimination claim concerning indirect evidence).

       Under the first step in the McDonnell Douglas
analysis, the plaintiff bears the burden of making out a prima
facie case of discrimination. Scheidemantle, 470 F.3d at 539.
To establish a prima facie case of age discrimination under
the ADEA, Burton must make a showing that: (1) she is forty
years of age or older; (2) the defendant took an adverse
employment action against her; (3) she was qualified for the

7
  The ADEA prohibits employers from discriminating against
individuals in hiring, discharge, compensation, terms,
conditions, or privileges of employment on the basis of their
age. See 29 U.S.C. § 623(a)(1). Title VII likewise prohibits
employers from discriminating against individuals on the
basis of their race, color, religion, sex, or national origin. See
42 U.S.C. § 2000e-2(a)(2).




                               14
position in question; and (4) she was ultimately replaced by
another employee who was sufficiently younger to support an
inference of discriminatory animus. Smith, 589 F.3d at 689.

        To make a showing of a prima facie case of gender
discrimination under Title VII, Burton must show that: (1)
she was a member of a protected class; (2) she was qualified
for the position; (3) she suffered an adverse employment
action; and (4) members of the opposite sex were treated
more favorably. Hugh, 418 F.3d at 267 (citing McDonnell
Douglas, 411 U.S. at 802-03). A plaintiff may also meet the
last element by showing that the adverse employment action
“occurred under circumstances that could give rise to an
inference of intentional discrimination.” Makky v. Chertoff,
541 F.3d 205, 214 (3d Cir. 2008).

       To establish a prima facie case at summary judgment,
“the evidence must be sufficient to convince a reasonable
factfinder to find all of the elements of [the] prima facie
case.” Duffy v. Paper Magic Grp., 265 F.3d 163, 167 (3d Cir.
2001) (alteration in original) (internal quotation marks
omitted). If a plaintiff fails to raise a genuine dispute of
material fact as to any of the elements of the prima facie case,
she has not met her initial burden, and summary judgment is
properly granted for the defendant. See Geraci v. Moody-
Tottrup, Int’l, Inc., 82 F.3d 578, 580 (3d Cir. 1996).

        Once the plaintiff makes out her prima facie case, “the
burden of production [then] shifts to the defendant to offer a
legitimate non-discriminatory [justification] for the adverse
employment action.” Smith, 589 F.3d at 690; see also
Simpson v. Kay Jewelers, Div. of Sterling, Inc., 142 F.3d 639,
644 n.5 (3d Cir. 1998). This burden is “„relatively light‟” and
is satisfied if the employer provides evidence, which, if true,




                              15
would permit a conclusion that it took the adverse
employment action for a non-discriminatory reason. Tomasso
v. Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006) (quoting
Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994)); see also
Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294,
302 (3d Cir. 2012) (describing this step as a “minimal
burden”). At this stage, “the defendant need not prove that
the articulated reason actually motivated its conduct.”
Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 189 (3d
Cir. 2003) (internal quotation marks omitted).

        The third step in the McDonnell Douglas analysis
shifts the burden of production back to the plaintiff to provide
evidence from which a factfinder could reasonably infer that
the employer‟s proffered justification is merely a pretext for
discrimination. Fuentes, 32 F.3d at 764-65; see also Sarullo
v. U.S. Postal Serv., 352 F.3d 789, 799-800 (3d Cir. 2003).
The plaintiff must make this showing of pretext to defeat a
motion for summary judgment. Doe v. C.A.R.S. Prot. Plus,
Inc., 527 F.3d 358, 364 (3d Cir. 2008) (explaining that, “to
defeat a motion for summary judgment, [the plaintiff] must
show that the employer‟s articulated reason was a pretext for
intentional discrimination”). To make a showing of pretext,
“the plaintiff must point to some evidence, direct or
circumstantial, from which a factfinder could reasonably
either (1) disbelieve the employer‟s articulated legitimate
reasons; or (2) believe that an invidious discriminatory reason
was more likely than not a motivating or determinative cause
of the employer‟s action.” Fuentes, 32 F.3d at 764.

       The plaintiff‟s evidence, if it relates to the credibility
of the employer‟s proffered justification, “must demonstrate
such     weaknesses,      implausibilities,      inconsistencies,




                               16
incoherencies, or contradictions in the employer‟s proffered
legitimate reasons for its action that a reasonable factfinder
could rationally find them „unworthy of credence.‟” Fuentes,
32 F.3d at 765 (quoting Ezold v. Wolf, Block, Schorr & Solis-
Cohen, 983 F.2d 509, 531 (3d Cir. 1992)). As we have
explained, if a plaintiff has come forward with sufficient
evidence to allow a finder of fact to discredit the employer‟s
proffered justification, she need not present additional
evidence of discrimination beyond her prima facie case to
survive summary judgment. See Fuentes, 32 F.3d at 764;
Fasold v. Justice, 409 F.3d 178, 185 (3d Cir. 2005). This is
because the factfinder may infer from the combination of the
prima facie case, and its own rejection of the employer‟s
proffered reason, that the employer engaged in the adverse
employment action for an invidious reason. Fuentes, 32 F.3d
at 764; see also Reeves v. Sanderson Plumbing Prods., Inc.,
530 U.S. 133, 147 (2000) (“Proof that the defendant‟s
explanation is unworthy of credence is simply one form of
circumstantial evidence that is probative of intentional
discrimination, and it may be quite persuasive.”). The
plaintiff is therefore not required to produce direct evidence
of discriminatory intent to demonstrate pretext and survive a
motion for summary judgment.

             2.    District Court Opinion on
             Discrimination Claims

        The District Court first determined that, even in the
light most favorable to Burton, the evidence weighed in favor
of a finding that she had resigned, and had not been
terminated. Burton, 2011 WL 5237709, at *3 n.7. Because a
plaintiff must suffer an adverse employment action to state a
prima facie case of employment or gender discrimination, the




                             17
District Court could have based its grant of summary
judgment on its conclusion that Burton had suffered no
adverse employment action. See Duffy, 265 F.3d at 171
(affirming the district court‟s grant of summary judgment
because the plaintiff “did not produce evidence from which a
reasonable jury could find an adverse employment action,
which is a prerequisite to a successful age discrimination
claim”).

       However, the District Court presumed, for purposes of
summary judgment, that Burton had stated a prima facie case,
and proceeded to conduct the McDonnell Douglas burden
shifting analysis. It determined that Teleflex had proffered a
legitimate non-discriminatory reason for sending Burton the
resignation letter — namely, that Teleflex reasonably
believed that Burton had resigned. Burton, 2011 WL
5237709, at *3. Under this analysis, the burden then shifted
to Burton to demonstrate that Teleflex‟s justification for
sending her the letter was pretextual. The District Court
determined that none of the evidence proffered by Burton
“call[ed] into question Boarini‟s or O‟Neill‟s belief that [she
had] resigned,” or created a “triable issue that discriminatory
animus existed and was a moving factor behind Teleflex‟s
[actions].” Id. at *5. The District Court therefore granted
summary judgment for Teleflex on Burton‟s age and gender
discrimination claims.

       As explained below, the District Court erred by finding
that there was no dispute of fact as to whether Burton
resigned or was terminated. Because the District Court‟s
determination that Burton resigned improperly impacted its
pretext analysis, we vacate the grant of summary judgment
and remand for further proceedings.




                              18
              3.     Dispute of Material Fact Relating to
                     Burton’s Separation from Teleflex

        Contrary to the District Court‟s determination, Burton
has proffered evidence from which a factfinder could
conclude that Teleflex terminated her. Burton maintains that
she did not resign from Teleflex, and that she never told
anyone that she had resigned. In fact, no Teleflex employee
ever confirmed with Burton that she had actually resigned
before Teleflex “accepted [her] resignation.” (App. 211; see
also App. 553-54, 797.) Instead of verifying whether Burton
intended to resign, the company mailed her a letter on June
16, 2008, when she returned from her vacation, notifying her
that it was accepting her resignation. The author of the letter,
Sean O‟Neill, said that he determined that Burton had
resigned based on Boarini‟s assessment and the statements of
other employees.

       At his deposition, Boarini admitted that Burton never
said that she was resigning.            Moreover, Teleflex
acknowledged that Burton never submitted a resignation letter
or formally notified the company in any way that she was
resigning despite the fact that Burton‟s employment
agreement provided that she must provide written notice to
the company at least 30 days before her resignation is to be
effective. As we pointed out at oral argument, there is no
evidence that Burton ever said she was resigning to anyone
above her in the chain of command. Boarini also admitted
that he did not contact Burton after the incident on June 3,




                              19
2008 to confirm that she resigned or to ask her for a letter of
resignation.8

       According to Boarini, Faris and Fulton told him on
June 3, 2008, that Burton had told them that she resigned.
The District Court credited the testimony of these employees
in deciding that Burton had in fact resigned. However, the
court did not credit the testimony of Burton herself, who
denied having told anyone that she resigned. Nor did the
District Court consider the conflicting testimony of Edward
Burton, who spoke to Burton subsequent to her conversation
with Boarini. They discussed Burton‟s conversation with
Boarini, but Edward claimed that Burton said nothing about
having resigned or having been fired. Edward testified that
Burton continued to work after June 3, 2008, and that
sometime before June 16, 2008, Burton called the office to
send in quotes and was told by the receptionist that her call
could not be put through. By crediting the testimony of the
Teleflex employees and disregarding the Burtons‟ conflicting
testimony, the District Court improperly made credibility
determinations, which it may not do at summary judgment.
See Doe v. Luzerne Cnty., 660 F.3d 169, 175 (3d Cir. 2011)
(noting that at summary judgment “[t]he court may not . . .
weigh the evidence or make credibility determinations
because these tasks are left for the fact finder” (internal
quotation marks omitted)).


8
  He also testified, however, that he had no cell phone number
for Burton, and did not know how to reach her after the June
3, 2008 incident.




                              20
       Several other pieces of evidence are relevant to the
issue of whether Burton resigned or was terminated. First, in
Burton‟s personnel file, on a form indicating that she was no
longer to be paid by Teleflex, the boxes indicating that she
either “quit without notice,” “resigned,” or “retired” were not
checked. (App. 433, 466-67, 810.) Instead, the form was
completed to say: “[l]eft co[mpany] to pursue other
opportunities.” (App. 433, 809.) At her deposition, Teleflex
Human Resources Director Margie Heilig (“Heilig”)
conceded that she could not state from where she got that
information because it involved a conversation with an
attorney. Boarini testified that he had “no idea” why the form
was filled out in that particular way.

        Second, approximately one month prior to Burton‟s
confrontation with Boarini at the trade show, Boarini and two
other Teleflex employees were emailing about the departure
of Edward Burton from Teleflex. At one point, the email
chain shifts to discussing Burton. An official at Teleflex, Tim
Kelleher (“Kelleher”), tells Boarini and another employee in
an email: “I also talked to [Edward] about [Burton] and the
lack of communication and sharing of information and our
concerns about her after he leaves. He has agreed to facilitate
a three way conversation between [Edward], [Burton] and me
to get her to play ball.” (App. 413 (emphasis added).)
Kelleher, the drafter of the email, testified that his reference
to getting Burton to play ball merely meant that he wanted
Edward to discuss with Burton her lack of communication.
While that is certainly a plausible explanation, it is equally
plausible that a reasonable juror could perceive the comment
as a reference to pushing Burton out of the company.




                              21
        Third, the District Court also cited “plaintiff‟s conduct
after receipt of the June 16, 2008 letter” as a reason for
finding that Burton had resigned. Burton, 2011 WL 5237709,
at *3 n.7. The District Court claimed that “plaintiff made no
protest that the resignation had not occurred.” Id. at *4.
Boarini testified that he and others at Teleflex were surprised
that they received no follow-up directly from Burton
following her receipt of the June 16, 2008 letter. Burton also
testified that she did not initiate any contact with Teleflex
after receiving the letter, but that she did not do so because
she considered herself to have been fired, and believed she
“no longer had any rights.” (App. 385.) Upon receipt of the
June 16, 2008 letter, Burton contacted her attorney Michael
Jarman, and from that point forward she only communicated
with Teleflex “by and through [her] Attorney Jarman.” (App.
323.) She further testified that she would not have contacted
Teleflex on her own without first speaking to her attorney.
The District Court thus did not consider that Burton
communicated with Teleflex through her attorney following
the June 16, 2008 letter, which undercuts its conclusion that
she did not contest the resignation letter.

       Burton also testified that, during a party that she held
for her former employees shortly after her separation from
Teleflex, she denied having resigned and clarified that she
believed she had been fired. Furthermore, Teleflex notified
its customers of Burton‟s departure on June 16, 2008, the
same day it sent her the letter purporting to accept her
resignation. This fact undercuts the District Court‟s reliance
on Burton‟s conduct after receiving the June 16, 2008 letter.
Once clients were notified of Burton‟s alleged resignation,
she could reasonably have concluded that Teleflex had fired




                               22
her, leaving her no ability to contest her separation and return
to her position.

       Fourth, the District Court ignored evidence that Burton
continued to perform work for Teleflex after her conversation
with Boarini on June 3, 2008. On June 4, 2008, Burton met
with Faris at the trade show to train him on quoting prices to
customers. Faris acknowledged that he had a meeting with
Burton at the trade show after her purported resignation, and
that during the meeting Burton was talking about working
together. Burton also testified that she had a previously
scheduled vacation from June 9 to June 13, which could
explain her absence from the office during this time period.
Other evidence also indicates that, while she was on her
vacation, Burton called in to the office to send in price quotes
for customers, but that the receptionist would not put her
through.9

       At this stage of the litigation, there is sufficient
evidence from which a reasonable juror could conclude that
Burton was terminated. The District Court ignored the fact
that Burton never tendered her resignation, Burton never told
anyone to whom she reported at Teleflex that she was
resigning, Teleflex relied on hearsay statements to conclude
that Burton had resigned, and Teleflex never once asked
Burton if she had resigned. While there is certainly evidence
to suggest that Burton did resign, this evidence is refuted by
Burton.     The District Court therefore erred when it

9
  At her deposition, however, Burton testified that she could
not remember whether she had called in to the office while
she was on vacation.




                              23
determined that “[t]he evidence . . . weighs in favor of a
finding that [Burton] resigned, even viewing the evidence in
the light most favorable to [her].” Burton, 2011 WL
5237709, at *3 n.7.

              4.    McDonnell Douglas Burden Shifting
              Analysis

        The District Court granted summary judgment for
Teleflex because it held that Burton could not show that
Teleflex‟s justification for sending her the resignation letter
was pretextual. Burton, 2011 WL 5237709, at *4-5. Because
the District Court‟s pretext analysis was unduly influenced by
its error regarding Burton‟s resignation, we vacate the grant
of summary judgment and remand for further proceedings.

        To the extent the District Court‟s pretext analysis
suggested that Burton was required to show evidence of
discriminatory animus to demonstrate pretext, that suggestion
is unsupported by our precedent. See Fuentes, 32 F.3d at 764.
A plaintiff may demonstrate pretext at summary judgment in
two different ways. First, the plaintiff may point to evidence
in the record that would cause a reasonable juror to disbelieve
the employer‟s articulated legitimate non-discriminatory
reason, thereby creating a genuine dispute of material fact as
to the credibility of that reason. See id. at 764 & n.7. If a
plaintiff comes forward with evidence that would cause a
reasonable factfinder to find the defendant‟s proffered reason
“unworthy of credence,” Lichtenstein, 691 F.3d at 310
(internal quotation marks omitted), she need not adduce any
evidence of discrimination beyond her prima facie case to
survive summary judgment, Fuentes, 32 F.3d at 764; see also
Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d 1061,
1067 (3d Cir. 1996) (en banc) (“[A] plaintiff may survive




                              24
summary judgment . . . if the plaintiff produced sufficient
evidence to raise a genuine issue of fact as to whether the
employer‟s proffered reasons were not its true reasons for the
challenged employment action.”). Second, the plaintiff may
also defeat summary judgment by pointing to evidence that
indicates that the employer acted with discriminatory animus.
Fuentes, 32 F.3d at 764.

       As discussed above, we find that Burton‟s evidence
created a genuine dispute of fact regarding the credibility of
Teleflex‟s proffered reason for her discharge — i.e., that a
reasonable fact finder could find the claim that Burton
resigned to be “unworthy of credence.” Id. at 765. In the
face of such evidence, Burton did not need to present
evidence of discriminatory animus and she should not have
been required to do so.

       We therefore vacate the grant of summary judgment
on Burton‟s ADEA and Title VII claims and remand for
further proceedings consistent with this opinion.

      B.     Burton’s Pennsylvania State Law Claims

       The District Court also granted summary judgment to
Teleflex on all of Burton‟s state law claims. For the
following reasons, we vacate the grant of summary judgment
on Burton‟s breach of contract and state law discrimination
claims. We affirm the District Court‟s grant of summary
judgment regarding Burton‟s remaining state law claims.




                             25
              1.     Breach of Contract

       The District Court granted summary judgment to
Teleflex on Burton‟s breach of contract claim because it
concluded that “the evidence of record, viewed in the light
most favorable to plaintiff, is that she resigned her position.”
Burton, 2011 WL 5237709, at *5. Because a dispute of
material fact exists as to whether Burton resigned or was
terminated, summary judgment was inappropriately granted
on her breach of contract claim.

       Under Pennsylvania law, “[a] breach of contract action
involves: (1) the existence of a contract; (2) a breach of a duty
imposed by the contract; and (3) damages.” Braun v. Wal-
Mart Stores, Inc., 24 A.3d 875, 896 (Pa. Super. Ct. 2011).
Burton bases her breach of contract claim on Teleflex‟s
alleged violation of her Employment Agreement. The
Agreement provides that Burton could be terminated in one of
two ways: (1) with cause, or (2) without cause, after 30 days‟
notice. The Employment Agreement specifies that if Burton
were to be terminated without cause, she would be entitled to
a set amount of severance pay. Teleflex does not claim that
Burton was terminated for cause, and Boarini admitted at his
deposition that he never brought any performance issues to
Burton‟s attention. The proposed separation agreement, sent
to Burton on June 16, 2008, offered her a severance, but with
the additional condition that she extend the non-compete
provisions in her original Employment Agreement by one
year.10 She never reached an agreement with Teleflex on the

10
   Payment of the severance was also conditioned on Burton
releasing the company from liability. However, it is unclear
whether she would have been required to sign a release had




                               26
terms of her separation and has not received any severance
pay.

       The central fact material to Burton‟s breach of contract
claim is whether she resigned or was terminated. If a
factfinder were to find that Burton was terminated from
Teleflex, he or she could also find that Teleflex breached the
terms of the Employment Agreement. The grant of summary
judgment is vacated.

              2.     Pennsylvania Human Relations Act

        Burton also brings age and gender discrimination
claims against Teleflex under the PHRA, which prohibits
discrimination in employment on the basis of age or sex. 43
Pa. Cons. Stat. §§ 953, 955. We have “stated „that the PHRA
is to be interpreted as identical to federal anti-discrimination
laws except where there is something specifically different in
its language requiring that it be treated differently.‟” Slagle v.
Cnty. of Clarion, 435 F.3d 262, 265 n.5 (3d Cir. 2006)
(quoting Fasold, 409 F.3d at 184 n.8). The PHRA provisions
here present no such issue, and therefore should be
interpreted coextensively with Burton‟s ADEA and Title VII
claims. See Colwell v. Rite Aid Corp., 602 F.3d 495, 499 n.3
(3d Cir. 2010) (noting that it is “proper to address ADEA and
PHRA age discrimination claims collectively” (alteration and
internal quotation marks omitted)); Atkinson v. LaFayette
Coll., 460 F.3d 447, 454 n.6 (3d Cir. 2006) (“Claims under
the PHRA are interpreted coextensively with Title VII
claims.”). Because we vacate the grant of summary judgment

the company terminated her pursuant to her original
employment agreement.




                               27
on Burton‟s Title VII and ADEA claims, we also vacate the
grant of summary judgment on Burton‟s PHRA claims.

             3.    Breach of the Covenant of Good Faith
             and Fair Dealing

       The District Court construed Burton‟s claim for breach
of the covenant of good faith and fair dealing as claiming
that, but for her separation from Teleflex in 2008, she would
have continued to be employed by Teleflex beyond the two-
year term contemplated by her Employment Agreement.
Burton, 2011 WL 5237709, at *5. The District Court
concluded that no evidence in the record supported this
contention, and granted summary judgment. However,
Burton argues that Teleflex breached the duty of good faith
by terminating her employment in a manner contrary to the
Employment Agreement, and by “contriv[ing] an illusory
resignation to absolve them from their severance obligations
under the Employment Agreement.” (Br. of Appellant 26.)
Regardless of how the claim is framed, summary judgment
was properly granted because under Pennsylvania law, the
implied covenant of good faith does not allow for a cause of
action separate and distinct from a breach of contract claim.

       Pennsylvania courts have defined the duty of good
faith and fair dealing as “[h]onesty in fact in the conduct or
transaction concerned,” and have held that “[w]here a duty of
good faith arises, it arises under the law of contracts, not
under the law of torts.” Heritage Surveyors & Eng’rs, Inc. v.
Nat’l Penn Bank, 801 A.2d 1248, 1253 (Pa. Super. Ct. 2002)
(internal quotation marks omitted).         Moreover, under
Pennsylvania law, a “claim for breach of the implied
covenant of good faith and fair dealing is subsumed in a
breach of contract claim.” LSI Title Agency, Inc. v.




                             28
Evaluation Servs., Inc., 951 A.2d 384, 392 (Pa. Super. Ct.
2008).      Therefore, while Pennsylvania law generally
recognizes a duty of good faith in the performance of
contracts, this duty “does not create independent substantive
rights.” Commonwealth v. BASF Corp., No. 3127, 2001 WL
1807788, at *12 (Pa. Commw. Ct. Mar. 15, 2001); see also
JHE, Inc. v. Se. Pa. Transp. Auth., No. 1790, 2002 WL
1018941, at *5 (Pa. Commw. Ct. May 17, 2002) (“[T]he
implied covenant of good faith does not allow for a claim
separate and distinct from a breach of contract claim. Rather,
a claim arising from a breach of the covenant of good faith
must be prosecuted as a breach of contract claim, as the
covenant does nothing more than imply certain obligations
into the contract itself.” (emphasis in original)).

       Any claim that Teleflex violated the duty of good faith
and fair dealing in the performance of the Employment
Agreement is therefore subsumed into Burton‟s breach of
contract claim. Although the District Court did not utilize
this analysis in granting summary judgment to Teleflex,
“„[w]e may affirm the District Court on any grounds
supported by the record.‟” Kossler v. Crisanti, 564 F.3d 181,
186 (3d Cir. 2009) (alteration in original) (quoting Nicini v.
Morra, 212 F.3d 798, 805-06 (3d Cir. 2000) (en banc)).
Because Burton cannot maintain an independent cause of
action for the breach of the covenant of good faith and fair
dealing under Pennsylvania law, we affirm the District
Court‟s grant of summary judgment on this claim.




                             29
              4.     Wrongful Interference with Contractual
              Relations

       The District Court granted summary judgment for
O‟Neill and Boarini on Burton‟s claim for wrongful
interference with contractual relations because she provided
no evidence from which a factfinder could conclude that
O‟Neill and Boarini were acting as third parties to her
Employment Agreement when they allegedly caused its
breach. Burton, 2011 WL 5237709, at *5-6. The District
Court was correct in this conclusion and its grant of summary
judgment on this claim is affirmed.

        Under Pennsylvania law, the elements of a claim for
wrongful interference with contractual relations are: (1) the
existence of a contractual relationship between the plaintiff
and a third party; (2) purposeful action by the defendant,
specifically intended to harm the contractual relationship; (3)
the absence of privilege or justification on the part of the
defendant; and (4) damages to the plaintiff as a result of the
defendant‟s conduct. See Acumed LLC v. Advanced Surgical
Servs., Inc., 561 F.3d 199, 212 (3d Cir. 2009). However, a
plaintiff can only bring a claim for wrongful interference
against a third party to the contract, not against a defendant
who is also party to the contract. See Nix v. Temple Univ. of
Commw. Sys. of Higher Educ., 596 A.2d 1132, 1137 (Pa.
Super. Ct. 1991). Because a corporate agent acting within the
scope of his employment acts on behalf of the corporation, he
is not considered a third party to the contract. Id. Thus,
under Pennsylvania law, where “a plaintiff has entered into a
contract with a corporation, and that contract is terminated by
a corporate agent who has acted within the scope of his or her
authority, the corporation and its agent are considered one so




                              30
that there is no third party against whom a claim for
contractual interference will lie.” Daniel Adams Assocs., Inc.
v. Rimbach Publ’g, Inc., 519 A.2d 997, 1002 (Pa. Super. Ct.
1987); see also Maier v. Maretti, 671 A.2d 701, 707 (Pa.
Super. Ct. 1995) (“Appellant, however, overlooked case law
which holds a corporation acts only through its agents and
officers, and such agents or officers cannot be regarded as
third parties when they are acting in their official capacity.”).

       Burton has provided no evidence from which a trier of
fact could conclude that either O‟Neill or Boarini was acting
outside the scope of his authority for Teleflex when each
allegedly caused Teleflex to breach Burton‟s Employment
Agreement. At her deposition, Burton was asked about what
Boarini and O‟Neill did to interfere with her Agreement. She
responded that Boarini gave O‟Neill the information that she
allegedly resigned, and that O‟Neill interfered by writing the
June 16, 2008 letter. These allegations do not support an
inference that either Boarini or O‟Neill was acting outside the
scope of his authority as a Teleflex employee. Although
Burton argues that “[a] jury could find that Boarini and
O‟Neill acted individually to interfere with [her] employment
contract with Teleflex,” (Br. of Appellant 27), such
conclusory allegations are insufficient to withstand a motion
for summary judgment, see Betts v. New Castle Youth Dev.
Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (“Unsupported
assertions, conclusory allegations, or mere suspicions are
insufficient to overcome a motion for summary judgment.”).




                               31
              5.     Defamation

      Burton brings a defamation claim against Boarini
based on the notices that he sent to Teleflex customers and
employees advising them that Burton had left the company
“to pursue other opportunities.” 11 The District Court held
that Burton could not maintain her claim against Boarini
because the notices were not capable of defamatory meaning,
nor could she show that she was damaged by any of these
statements. Burton, 2011 WL 5237709, at *7. On appeal,
Burton argues that the District Court erred in holding that the
June 16, 2008 notice to customers and the June 17, 2008
email to Teleflex employees were incapable of defamatory
meaning. (Reply Br. of Appellant 14-15.) The District Court
was correct in granting summary judgment to Boarini on
Burton‟s defamation claim.

        Under 42 Pa. Cons. Stat. § 8343(a), a plaintiff is
required to prove seven elements to make out a claim of
defamation, including inter alia, proof of “[t]he defamatory
character of the communication” and “[s]pecial harm
resulting to the plaintiff from its publication.” Whether a
communication is capable of defamatory meaning is a
11
   In her Complaint, Burton also brings a defamation claim
against O‟Neill arising from the June 16, 2008 resignation
letter. The District Court held that Burton could not maintain
her defamation claim against O‟Neill because the June 16,
2008 letter was sent only to her, and therefore was never
published. Burton does not contest this finding on appeal,
and thus has waived her claim against O‟Neill. See Gorum v.
Sessoms, 561 F.3d 179, 185 n.3 (3d Cir. 2009) (noting that
the failure to argue an issue waives it on appeal).




                              32
“threshold issue” to be determined by the court. Kurowski v.
Burroughs, 994 A.2d 611, 617 (Pa. Super. Ct. 2010); see also
Blackwell v. Eskin, 916 A.2d 1123, 1125 (Pa. Super. Ct.
2007) (“Whether the contested statements are capable of
defamatory meaning is a question of law for the court.”). The
plaintiff bears the burden of making this showing and “[i]f the
court determines that the challenged publication is not
capable of defamatory meaning, there is no basis for the
matter to proceed to trial.” Kurowski, 994 A.2d at 617
(internal quotation marks omitted).

       In considering whether a statement is capable of
defamatory meaning, the court considers “whether the
statement tends so to harm the reputation of another as to
lower him in the estimation of the community or to deter third
parties from associating or dealing with him.” Tucker v.
Phila. Daily News, 848 A.2d 113, 124 (Pa. 2004) (internal
quotation marks omitted). The statement must be examined
in context to determine its likely effect on the reader, id., and
the Court should evaluate the effect it is likely to produce “in
the minds of the average persons among whom it is intended
to circulate,” Tucker v. Fischbein, 237 F.3d 275, 282 (3d Cir.
2001) (internal quotation marks omitted). Furthermore, the
statement must do more than merely annoy or embarrass the
purported victim; “[s]he must have suffered the kind of harm
which has grievously fractured h[er] standing in the
community of respectable society.” Phila. Daily News, 848
A.2d at 124 (internal quotation marks omitted).

      Burton takes issue with the statement made to Teleflex
customers and employees that she “decided to leave the
company to pursue other opportunities.” (App. 436; see also
App. 236.) Although she claims that this statement caused




                               33
co-workers to become angry with her, and allegedly caused
customers to disassociate from her, the statement says nothing
negative, and on its own, is incapable of “grievously
fractur[ing] [her] standing in the community of respectable
society.” Phila. Daily News, 848 A.2d at 124 (internal
quotation marks omitted); see also Maier, 671 A.2d at 704-05
(collecting cases where far more egregious statements have
been held to be incapable of defamatory meaning); cf. Agriss
v. Roadway Express, Inc., 483 A.2d 456, 462-63 (Pa. Super.
Ct. 1984) (holding that statement that employee “opened
company mail” was capable of defamatory meaning because
it implied that he committed a crime); Birl v. Phila. Elec. Co.,
167 A.2d 472, 475-76 (Pa. 1960) (holding that statement by
plaintiff‟s former employer to his current employer that
plaintiff “quit without giving notice” was capable of
defamatory meaning because “recipients of such
communication could reasonably conclude that [plaintiff]
lacked honor and integrity and was not a person to be relied
upon insofar as his business dealings were concerned”).

       Unlike the statements in Agriss and Birl, a statement
that Burton left the company “to pursue other opportunities”
does not reflect negatively on her integrity, and would not
cause the recipients of the communication to distrust her.
Furthermore, “even if the statement . . . were false, that does
not require a finding of defamatory character.” Kurowski,
994 A.2d at 619. The District Court therefore did not err
when it held that the statement that Burton left “the company
to pursue other opportunities” is incapable of defamatory
meaning.

      In addition, Burton has not provided evidence that she
was damaged by the allegedly defamatory communication, as




                              34
required by 42 Pa. Cons. Stat. § 8343(a). As the District
Court noted, Burton held a party for Teleflex employees at
her home after her separation from Teleflex, and she testified
that at this point, the employees “[t]hought very highly” of
her, and did not believe that she had actually resigned. (App.
146.) She also testified that after her separation from Teleflex
she received two job offers from companies in the industry,
one in Lancaster and one in Oregon, and claimed that they
“would have taken [her] any time [she] was free.” (App.
157.) These facts cut against a finding that Burton was
damaged by the statements, and Burton has not put forth any
evidence to the contrary.

      We affirm the District Court‟s grant of summary
judgment on Burton‟s defamation claim.

       C.     Motion to Supplement the Record on Appeal

        Burton has filed a Motion to Supplement the Record
and Appendix to include an affidavit from her attorney,
Michael Jarman, and an email exchange between Jarman and
James Leyden, attorney for Teleflex. (App. 954-57.) These
documents were not provided to the District Court. Although
it is the function of the appellate court to review the decision
below on the basis of the record that was presented to the
district court, a court of appeals may allow a party to
supplement the record on appeal in “exceptional
circumstances.”      Acumed LLC, 561 F.3d at 226. In
determining whether exceptional circumstances exist, the
court may consider:

       (1) whether the proffered addition would
       establish beyond any doubt the proper




                              35
      resolution of the pending issue; (2) whether
      remanding the case to the district court for
      consideration of the additional material would
      be contrary to the interests of justice and the
      efficient use of judicial resources; and (3)
      whether the appeal arose in the context of a
      habeas corpus action.

Id. (quoting In re Capital Cities/ABC Inc’s Appl. for Access
to Sealed Trs., 913 F.2d 89, 97 (3d Cir. 1990)). Burton
argues that supplementing the record is necessary because
Jarman‟s affidavit and the accompanying email correct errors
of fact committed by the District Court. She claims that the
documents demonstrate that Burton communicated with
Teleflex after June 16, 2008 by and through Jarman (therefore
refuting the District Court‟s claim that she had no
communication with Teleflex after June 16, 2008), and
demonstrate that Jarman did in fact contest whether Burton
resigned. (Appellant‟s Mem. 3-4.) However, Burton could
have produced this information in the first instance to the
District Court in opposition to Teleflex‟s motion for summary
judgment. She nowhere claims that this information was not
in her possession. See Acumed LLC, 561 F.3d at 226 n.26
(“[A] party should present everything it needs for a complete
presentation on the motion [to the District Court] and, if
necessary, seek additional time under Fed. R. Civ. P. 56(f) to
marshal its evidence.”).

      Burton claims that exceptional circumstances exist
because she was unable to file a Motion for Reconsideration




                             36
under Rule 59(e),12 but she fails to explain why she did not
include these documents in her original submissions to the
District Court. See Sigler v. Am. Honda Motor Co., 532 F.3d
469, 477-78 (6th Cir. 2008) (denying motion to supplement
record on appeal because “[p]ermitting [appellant] to
supplement the record on appeal with information that she
could have easily obtained much earlier would not advance
the interests of justice and would not further efficient use of
judicial resources”).

      In addition, these materials add little to the record.
The record presented to the District Court contains sufficient
evidence to create a genuine dispute of material fact as to
whether Burton resigned or was terminated. Therefore,
Burton‟s Motion to Supplement is denied.

                   IV.    CONCLUSION

       For the foregoing reasons, we vacate the District
Court‟s grant of summary judgment on Burton‟s
discrimination claims brought under the ADEA, Title VII,
and the PHRA, and vacate the grant of summary judgment on
Burton‟s claim for breach of contract. We affirm the grant of
summary judgment on the remainder of Burton‟s state law
12
  The District Court granted Teleflex‟s motion for summary
judgment in an order without memorandum opinion on
September 29, 2011, and issued its memorandum opinion on
November 2, 2011. In the interim, Burton filed a notice of
appeal. Because of the District Court‟s delay in issuing its
opinion, Burton claims that she was unable to file a motion
for reconsideration under Federal Rule of Civil Procedure
59(e).




                              37
claims, and deny Burton‟s Motion to Supplement the Record.
The case is remanded for proceedings consistent with this
Opinion.




                           38